DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 7,735,081 (hereinafter ‘081).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘081.
It is noted that the instant application is a later-filed continuation of ‘081. Claims 1-23 of ‘081 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are 
Claims 1 of the instant application is shown in the table below with Claim 10 of ‘081 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant
Claim 10 of US Pat No. 7,735,081
An apparatus comprising: a machine-accessible medium; and instructions in the machine-accessible medium that, when executed by a processor of a computing device, enable the computing device to perform operations comprising:
An article comprising a machine-accessible medium having stored thereon instructions that, when executed by a machine, cause the machine to:
presenting, in a display device of the computing device, a unified view that includes graphical user interface (GUI) elements for multiple applications that execute in respective virtual machines (VMs) in the computing device, wherein the operation of presenting the unified view is performed, at least in part, by a unification console that executes in a dedicated VM;
accept input into a unified desktop interface representing an interface for a unification console, the unified desktop interface including a graphical user interface to present a composite view of applications residing within a plurality of virtual machines ("VMs") on a host computer by displaying a plurality of application icons of application residing in the virtual machines;
after presenting the unified view, receiving user input pertaining to a selected application among the multiple applications, wherein the operation of receiving user input is performed, at least in part, by the unification console;
identify an application corresponding to the input;
redirecting the user input from the unification console in the dedicated VM to the selected application in its respective VM;
identify a VM in which the application resides;
receiving application output from the selected application, wherein the operation of receiving application output is performed, at least in part, by the unification console outside of the VM for the selected application; and rendering output for a user, based on the application output received by the unification console.
.



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,642,634 (hereinafter ‘634).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘634.
It is noted that the instant application is a later-filed continuation of ‘634. Claims 1-20 of ‘634 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 1 of ‘634 as shown in the tables below contain every element of Claim 1 the instant application and as such anticipate Claim 1 of the instant application. 
Claims 1 of the instant application is shown in the table below with Claim 1 of ‘634 with the differences boldfaced for the Applicant's convenience.

Claim 1 of Instant
Claim 1 of US Pat 10,642,634
An apparatus comprising: a machine-accessible medium; and instructions in 


enable the computing device to perform operations comprising:
presenting, in a display device of the computing device, a unified view that includes graphical user interface (GUI) elements for multiple applications that execute in respective virtual machines (VMs) in the computing device, wherein the operation of presenting the unified view is performed, at least in part, by a unification console that executes in a dedicated VM;
presenting, in the display device, a logical representation of a unified view of virtual machines (VMs), each of which executes a respective application in the computing device, wherein the logical representation of the unified view includes a plurality of graphical user interface (GUI) elements for the applications, and wherein the operation of presenting the logical representation of the unified view is performed, at least in part, by a unification console that executes in a dedicated VM;
after presenting the unified view, receiving user input pertaining to a selected application among the multiple applications, wherein the operation of receiving user input is performed, at least in part, by the unification console;
after presenting the logical representation of the unified view, receiving user input pertaining to a selected application among the applications, wherein the operation of receiving user input is performed, at least in part, by the unification console;
redirecting the user input from the unification console in the dedicated VM to the selected application in its respective VM;
redirecting the user input from the unification console in the dedicated VM to the selected application in its respective VM;
receiving application output from the selected application, wherein the operation of receiving application output is performed, at least in part, by the unification console outside of the VM for the selected application; and
receiving application output from the selected application, wherein the operation of receiving application output is performed, at least in part, by the unification console outside of the VM for the selected application; and
rendering output for a user, based on the application output received by the unification console.
rendering output for the user, based on the application output received by the unification console.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.